Citation Nr: 1211735	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-11 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for diabetes mellitus type 2 (diabetes).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from February 1971 to September 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A claim of service connection for diabetes was denied in September 2003.  The decision was not appealed.  Evidence presented since the September 2003 decision does not raise a reasonable possibility of substantiating the claim of service connection.


CONCLUSIONS OF LAW

1.  The September 2003 RO decision denying the claim of service connection for diabetes is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the claim of service connection for diabetes has not been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Application to Reopen

Service connection was previously denied for diabetes in a September 2003 decision.  That decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In making the determination of materiality, "the Board is precluded from considering the credibility of the newly submitted evidence; strictly for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet.App. 216 (1994) (citing Justus v. Principi, 3 Vet.App. 510 (1992)).  However, the Secretary is not required "to consider the patently incredible to be credible." Id.; see also King v. Brown, 5 Vet.App. 19 (1993) (noting that the Board must not assume the credibility of evidence "when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion"). 

Service connection was previously denied because the competent and probative evidence did not suggest that the Veteran was exposed to herbicides or that the diabetes was otherwise related to service.  Evidence considered at the time of the prior decisions included service records reflecting service in Thailand, post-service medical records reflecting treatment for diabetes, and histories from the Veteran of exposure to herbicides during service as a result of working with cargo at Deep Water Port in Thailand.   

Evidence associated with the record in conjunction with the application to reopen includes VA and private treatment records and statements from the Veteran reporting that he handled cargo with Agent Orange while he was stationed at Deep Water Port in Sattahip, Thailand; that something he believed was Agent Orange was sprayed around his base in Thailand; and that he had a layover on the way to Thailand which might have been in Vietnam.  It also includes a statement from a private physician reflecting the Veteran's history of in-service exposure to Agent Orange and a notation that diabetes had a potential link to exposure to Agent Orange according to the information found on the VA website.  See March 2010 Moore statement.  Although this evidence is generally new, it is not material because it could not reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  

Initially, the Board notes that the private physician's statement is not truly "new" because it is cumulative of evidence previously considered.  Review of the statement reveals that the physician merely reiterates the Veteran's history of Agent Orange exposure during service and VA's presumption to granting service connection for certain diseases based on Agent Orange exposure, both of which were previously considered by the RO in the September 2003 decision.  The statement provides no information which is new and relevant to this matter, such as a medical finding/opinion of a link between the Veteran's diabetes and service.  As such, the Board finds it is not "new."  

The treatment records are "new" in that they were not previously seen.  However, this evidence is not material because it does not tend to establish a previously unestablished fact, namely the lack of competent and probative evidence that diabetes onset in service or is causally related to service.  In this case, the treatment records contain no medical findings suggesting that the diabetes onset in service or is causally related to service.  Thus, the records are not material evidence based on which the claim could be reopened.  

The Veteran's statements are also not material.  Initially, the Board notes that the Veteran's statements pertaining to his job handling cargo are cumulative of previously considered statements.  The Board acknowledges that the Veteran provided new information about his job at Deep Water Port, to include histories that some of the cargo was contained in orange barrels and some of the barrels were damaged.  The Veteran has never reported that the cargo manifestos explicitly listed Agent Orange as the product contained therein, however, or that he was told that Agent Orange was in the barrels, and he has not otherwise demonstrated his competence to assert that the cargo included Agent Orange.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  As such, those statements are not entitled to the presumption of credibility.  Furthermore, even if the Veteran were competent to indicate that the cargo contained Agent Orange, he has never alleged that he came into contact with any liquid inside the barrels.  Thus, the histories are not competent evidence of exposure to Agent Orange.  Moreover, the Board notes that VA already attempted to verify this history and found no evidence to suggest that Agent Orange or any other tactical herbicide was stored, sprayed, or tested in Sattahip while the Veteran was stationed there.  See January 2010 DPRIS report.  In sum, the Board finds the histories of exposure to Agent Orange while working at Deep Water Port are not competent evidence suggestive of in-service exposure to Agent Orange; thus, the Board finds the statements are not material evidence based on which the claim can be reopened.  

The Veteran's statements that herbicides were sprayed around his base in Thailand are also not competent evidence suggestive of in-service exposure to Agent Orange.  Although the Veteran is competent to report that he witnessed spraying in Thailand, he has not demonstrated that he is competent to report that Agent Orange was the liquid being sprayed rather than a commercial herbicide.  Moreover, the Board notes that VA attempted to verify this history and found no evidence to suggest that Agent Orange was used in the vicinity of the Veteran while he was stationed in Thailand.  See January 2010 DPRIS report; NPRC reports (indicating no records of exposure to herbicides); Memorandum on Herbicide use in Thailand during Vietnam Era.  Thus, the statements are not material evidence based on which the claim can be reopened.  

Furthermore, the Veteran's statements regarding the layover are not material.  The Board acknowledges that the Veteran is competent to report that he had layovers on his way to Thailand.  The Veteran has indicated that he is not sure where the second layover occurred, however, and although the Board concedes it is "possible" that the second layover was in Vietnam, as contended by the Veteran, the possibility of a layover in Vietnam is not material evidence based on which the claim can be reopened.  The Board acknowledges that in March 2010 the Veteran reported that he "believed" the layover was in Vietnam.  He provided no explanation for this newfound belief, however, to include a history that he saw "landmarks" associated with Vietnam, and based on the prior and subsequent histories that he was unsure where the second layover occurred and the his inability to provide the information needed to determine the location of the second layover (such as the flight number or name of the airline), the Board finds the statements are not competent evidence of setting foot in Vietnam.  Thus, the statements are not material evidence based on which the claim can be reopened.  

Finally, the Board notes that, on his June 2005 claim to reopen, the Veteran reported that he served in Vietnam.  The Veteran subsequently clarified that this was a mistake, however; he indicated that he never served in Vietnam.  Based on this retraction, the Board finds the June 2005 history is not evidence based on which the claim can be reopened.  

In sum, the evidence submitted since the last final denial does not serve to establish that the diabetes is related to service (either through onset or causation).  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See, Shade, supra.  Thus, the Board finds that new and material evidence has not been submitted, and the application to reopen is denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the applications to reopen, substantially compliant notice was sent in July 2005 and March 2006, and the matter was readjudicated in a September 2007 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  VA attempted to verify the reported exposure to herbicides during service, to include by researching whether Agent Orange was used in Thailand during the Veteran's tour of duty, whether Agent Orange was shipped through Deep Water Port while the Veteran was stationed there, and whether the Veteran had a layover in Vietnam.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

New and material evidence has not been presented to reopen a claim for service connection for a low back disorder.  The request to reopen is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


